TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00362-CV


In re Catherine Lee Durkee





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Catherine Lee Durkee filed a petition for writ of mandamus seeking to set
aside certain temporary orders of the trial court.  We deny the petition for writ of mandamus.  See
Tex. R. App. P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   October 7, 2004